Citation Nr: 1444939	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-42 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  Following the hearing, the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  A June 2007 rating decision denied service connection for bilateral hearing loss; the Veteran did not appeal that rating decision, and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision. 

2.  The additional evidence presented since the June 2007 rating decision provides some information that, when considered with the other evidence of record, raises a reasonable possibility of substantiating the Veteran's claim for service connection.

3.  Competent evidence indicates a left ear hearing loss disability is related to in-service noise exposure. 

4.  The most probative evidence is against a finding that right ear hearing loss is related to service.  


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied the claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).

2.  New and material evidence has been presented, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

4.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided in a letter dated January 2009.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was advised of the need to submit evidence to establish service connection.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to in-service events, symptomatology and treatment history for his claimed condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's service treatment records, and available private and VA treatment records, have been obtained.  The Veteran was afforded a VA examination that addressed his contentions.  Moreover, the Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board will proceed to review the merits of the issue on appeal.


New and Material Evidence

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

By way of history, in a rating decision in June 2007, the RO denied the Veteran's claim for service connection for bilateral hearing loss because the evidence failed to show that his hearing loss was incurred in or caused by service.  The Veteran was informed of the decision and of his appellate rights, but did not appeal the decision within the prescribed time and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2013); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

In November 2008, the Veteran requested that the issue of entitlement to service connection for bilateral hearing loss be reopened.  By a rating decision in March 2009, the RO declined reopening the Veteran's claim for service connection for bilateral hearing loss, as no new and material evidence had been submitted to reopen the claim.  That following month, the Veteran submitted additional arguments and evidence in support of his claim.  The RO reopened the claim in a September 2009 rating decision, but denied the claim for service connection on the merits.  The Veteran filed a timely notice of disagreement.  The RO issued a statement of the case in September 2010, and the Veteran thereafter filed a timely substantive appeal.  

Generally, a claim that has been denied may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence considered at the time of the 2007 rating decision that denied the service connection for bilateral hearing loss consists of the service treatment records, a VA examination report, and post-service VA treatment records.  The service treatment records failed to show a diagnosis of or treatment for a bilateral hearing loss disability.  VA treatment records in 2005 and 2006 recorded a diagnosis of bilateral hearing loss along with a history of military noise exposure.  A clinician in June 2006 indicated that military noise exposure and medical conditions were likely contributing factors.  Also in the record was a VA examination report in April 2007, which recorded an opinion that the etiology of the Veteran's hearing loss could not be determined without resorting to mere speculation.  

The evidence received since the prior final denial includes additional statements  and testimony from the Veteran, a VA examination report, and VA and private treatment records.  Some of the medical evidence received associates the Veteran's hearing loss to his service.  Specifically, a private medical statement dated in April 2009 indicated that the Veteran's high frequency bilateral hearing loss was consistent with remote noise exposure, for which military service would certainly qualify.  Additionally, a private audiologist in April 2014 noted a history of noise exposure in service from heavy equipment and occasionally shooting small arms which may have contributed to the Veteran's hearing difficulty.  The audiologist opined that the Veteran's noise exposure in the military contributed some degree to his left ear hearing loss.  

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material.  Accordingly, as new and material evidence has been submitted, the claim for service connection for bilateral hearing loss is reopened.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a Veteran's separation from service do not   meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability  by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks entitlement to service connection for bilateral hearing loss.  In statements and at his personal hearing, the Veteran asserted that his hearing loss was the result of noise exposure from firearms and heavy equipment during the performance of his duties as an engineer equipment repairman during service.  He denied any use of hearing protection in service, as well as occupational or recreational noise exposure.  

In this case, the current medical evidence shows that the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Thus, the first criterion for establishing service connection, a current disability, has been met.  The Veteran's DD Form 214 indicates that his primary specialty title was engineer equipment repairman, and there is no factual dispute that the Veteran was exposed to noise in service.  The remaining question is whether the current hearing loss disability in either ear is related to service, to include the noise exposure therein. 

Service treatment records are negative for complaints or findings of hearing loss.  On induction examination in March 1966, the auditory threshold at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 0, 5, 5, -5, and 0; and 5, 10, 5, -5, and 0 in the left ear.  The Board has converted the Veteran's audiograms to American Standards Association (ASA) units to International Standards Organization (ISO), as is customary for audiograms from the military prior to October 31, 1967.  After converting the units, in the right ear 15, 15, 15, 5, and 5; and 20, 20, 15, 5, and 5.  The examiner noted a history of earaches as a child.  On examination in July 1966, the auditory thresholds in the frequencies 500, 1000, 2000, and 4000 Hertz in the right and left ears were 0 throughout.  On separation from service in June 1969, the auditory thresholds at the tested frequencies of 500, 1000, 2000, and 4000 Hertz in the right and left ears were 15 throughout.  In reports of medical history, to include on separation from service, the Veteran denied hearing loss.  Thus, there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. § 3.385 during service.  Nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.  

In fact, right and left ear hearing loss was first noted many years after service in 2005.  In this regard, after service, a May 2005 VA audiology consultation report noted fluctuating hearing loss, aural fullness/pressure, and roaring tinnitus in the right ear with episodic vertigo that occurred concurrent with the auditory symptoms.  Onset of symptoms was approximately one year earlier.  The clinician recorded an assessment of right ear flat moderate sensorineural hearing loss and left ear hearing within normal limits through 2000 Hertz sloping to a moderate high frequency sensorineural hearing loss.  At that time the Veteran endorsed in-service noise exposure from firearms and denied occupational or recreational noise exposure.  

As the competent evidence fails to show hearing loss disability in service or for many years thereafter, the question in this case becomes whether the current hearing loss disability in either ear is etiologically related to service.  

The Veteran underwent a VA examination in April 2007.  The examiner noted that the Veteran served as a marksman and conceded acoustic trauma from exposure to hazardous levels of military noise, which in her opinion could certainly cause hearing loss.  The examiner noted that while the service treatment records showed hearing within normal limits, there was a shift from 0 decibels thresholds to 15 decibel thresholds.  In any event, the examiner indicated that she was unable to determine the etiology of the Veteran's hearing loss without resorting to mere speculation.  The examiner further reported that she was unable to determine with certainty that Meniere's disease was not the cause of hearing loss as the Veteran's hearing loss was shown to fluctuate and low frequencies tend to fluctuate with Meniere's disease, which is episodic.  She stated that she suspected that the Veteran's in-service noise exposure and Meniere's disease, combined with aging, were responsible for the current hearing loss.  However, the Board notes that VA testing in July 2008 found no evidence of Meniere's disease.  Moreover, to the extent the examiner noted a shift from 0 decibels thresholds to 15 decibel thresholds during service, the finding is consistent with audiometric testing results from July 1966 to June 1969.  However, it is apparent that the examiner failed to account for audiometric findings noted on service induction in March 1966.  As such, the examination report is inconsistent with the medical record and the Veteran's contentions.  Moreover, the April 2007 examination report does not support the claim as the examiner specifically stated that an opinion could not be rendered without resorting to speculation and no explanation was offered as to why an opinion could not be reached without resorting to speculation.  Accordingly, the  VA examiner's opinion is speculative and, as such, is not found to support the claims of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

Next, the record contains statements from VA and private clinicians who have associated the Veteran's hearing loss to in-service noise exposure.  Specifically,  VA audiology consultation notes in June 2006 and February 2009, listed in-service noise exposure as a factor contributing to his current hearing loss.  In April 2009, a private audiologist rendered a medical opinion wherein he stated that the Veteran's high frequency bilateral hearing loss was consistent with remote noise exposure, for which military service would certainly qualify.  Although these opinions were prepared by health-care professionals, they are nevertheless mere conclusions without medical analysis.  The reports do not reflect review of service treatment records and do not address the Veteran's medical and occupational history after service when opining on the origins of the Veteran's current hearing loss.  Thus,    as no rationale was provided for the opinions, they are afforded minimal, if any, probative weight.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  

The Veteran underwent a VA audiological examination in August 2009.  Following a review of the claims file and an examination of the Veteran, the examiner opined that the Veteran's hearing loss was not a result of military noise exposure, based on the fact that audiological testing in service was consistent with normal hearing.  The examiner cited medical literature to support her conclusions. 

Finally, in a medical report in April 2014, the Veteran's private audiologist discussed the Veteran's current hearing loss disability and medical history, and determined that the Veteran's noise exposure in the military contributed some degree to his left ear hearing loss, but that his right ear hearing loss was not typical of noise exposure and was most likely associated with some damage incurred from whatever caused the Veteran to experience an episode of severe vertigo 10 years earlier.  As this opinion provided adequate rationale for the conclusions reached, the Board finds it entitled to probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

After review of the record, the Board notes that there are probative medical opinions both in favor of and against the claim for service connection for left ear hearing loss.  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2013).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2013).

With regard to the Veteran's claim for service connection for left ear hearing loss, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule       will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the balance of positive and negative evidence is in relative equipoise as to whether the Veteran's left ear hearing loss is related to service, and service connection for left ear hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the claim for service connection for right ear hearing loss, the preponderance of the probative evidence is against a finding that the right ear hearing loss is related to service.  In this regard the Board notes that the private audiologist in April 2014 specifically found that right ear hearing loss was not     due to service, but rather an episode of vertigo 10 years earlier.  The opinion is consistent with other evidence of record, to include 2005 VA treatment records and the 2009 VA examination opinion, and is highly probative as it included adequate rationale.  As noted above, the Board has found that generalized statements from medical professions that noise exposure contributed to the Veteran's hearing loss are not supported by rationale and not probative.    

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and etiology of such require medical testing and expertise to determine.  Although the Veteran contends that his right ear hearing loss was caused by in-service noise exposure, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his right ear hearing loss disability is     not capable of lay observation and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his right ear hearing loss is not competent medical evidence.  The Board finds the opinion of the private audiologist in 2014 and the VA examiner in 2009 to be significantly more probative than the Veteran's lay assertions.  Moreover, the Board finds the audiometric testing in service to be more probative as to whether hearing loss in the right ear was present in service than the Veteran's lay contentions. 

In summary, there is no competent evidence of any right ear hearing loss disability arising during active service, nor competent evidence showing hearing loss manifested to a compensable degree during the year following discharge from a period of active duty.  Additionally, the most probative medical opinions of record are against a finding that the Veteran's current right ear hearing loss disability is related to service.  Accordingly, the preponderance of the probative evidence is against the claim, and service connection for right ear hearing loss is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra.  



ORDER

As new and material evidence has been presented, the claim for service connection for bilateral hearing loss is reopened, and to this extent only the appeal is granted.

Service connection for left ear hearing loss is granted

Service connection for right ear hearing loss is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


